On Remand from Supreme Court.
WRIGHT, Presiding Judge.
WHEREAS, this court on May 11, 1983, entered its decision affirming the judgment of the Circuit Court of Dallas County, Alabama, 455 So.2d 846, which judgment upheld a final sales tax assessment made by the State Department of Revenue on July 31, 1979, against Disco Aluminum Products Company, Inc., and
WHEREAS, the Supreme Court of Alabama reviewed the decision of this court by way of a writ of certiorari and on June 8, 1984, reversed the decision of this court and directed entry of judgment by this court accordingly, 455 So.2d 849.
IT IS THEREFORE the judgment of this court that the judgment of the Circuit Court of Dallas County, Alabama, heretofore entered in this cause be and the same is hereby reversed with direction to enter judgment in favor of taxpayer and against the State of Alabama Department of Revenue.
REVERSED AND REMANDED.
BRADLEY and HOLMES, JJ., concur.